Citation Nr: 0840009	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans 
	Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  He 
submitted additional evidence in support of his claim at the 
hearing.  The veteran included a waiver of consideration by 
the agency of original jurisdiction and the evidence will be 
considered by the Board in its appellate review.

The record was held open for 30 days to allow the veteran to 
submit additional evidence.  However, the veteran submitted 
nothing further.


FINDINGS OF FACT

1.  On September 16, 2008, prior to the promulgation of a 
decision in the appeal, the veteran testified at a Travel 
Board hearing that he wanted to withdraw four issues that 
were on appeal.  The issues were service connection for a 
respiratory disorder, back disorder, right foot disorder, and 
heart disorder.  

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for insulin, restricted diet and 
regulation of activities.  

3.  The evidence does not show that the veteran's service-
connected diabetes mellitus is manifested by complications 
that would not be compensable if separately evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issues of service connection for a 
respiratory disorder, back disorder, right foot disorder, and 
heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for a 40 percent disability evaluation for 
diabetes mellitus type 2, but not higher, have been met 
effective October 30, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 3.102, 4.7, 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The veteran perfected an appeal in this case in October 2007.  
It included the five issues listed on the Introduction page 
of this decision.  The veteran testified at a Travel Board 
hearing on September 16, 2008.  At that time he stated, on 
the record, that he wanted to withdraw his appeal as to four 
issues.  The issues were entitlement to service connection 
for a respiratory disorder, back disorder, right foot 
disorder, and heart disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative and may be done on the record at a hearing.  
38 C.F.R. § 20.204 (2008).  The veteran has withdrawn his 
appeal as to the four issues identified and, hence, there 
remains no allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the issues 
and it is dismissed with respect to those four issues.

Higher Evaluation for Diabetes Mellitus

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  The veteran's claim for a higher evaluation 
for his disability of diabetes mellitus is an original claim 
that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran served on active duty from August 1970 to March 
1972.  He had service in the Republic of South Vietnam from 
March 1971 to February 1972.  The veteran's original claim 
for entitlement to service connection for diabetes mellitus 
was received on October 30, 2006.  He submitted private 
laboratory test results that demonstrated elevated glucose 
levels that were first reported in July 2006.  

The veteran was afforded a VA endocrinology examination in 
February 2007.  The veteran reported he had retired from work 
in 1999.  His prescribed medications were noted to include 
insulin.  The veteran was said to have been originally 
diagnosed with diabetes 15 years earlier.  He was now on a 
restricted diet but had not been previously.  He reported 
treatment for a hypoglycemic event in an emergency room in 
the past year.  He said he had not had any recurrent episodes 
or treatment for hypoglycemia.  The veteran said that he saw 
his private physician every month.  The examiner provided a 
diagnosis of uncontrolled diabetes mellitus type 2.

The veteran was also afforded a VA neurology examination in 
February 2007.  He gave a history of tingling, numbness, and 
paresthesia, mostly on the lower extremities, particularly 
his feet, for the last several years.  The examiner said that 
an electromyography (EMG) report, not included in the claims 
folder, showed that the veteran had diabetic polyneuropathy.  
The veteran was diagnosed with peripheral neuropathy of the 
upper and lower extremities as secondary to his diabetes 
mellitus.

The veteran was granted service connection for his diabetes 
mellitus in April 2007 and awarded a 20 percent disability 
evaluation from the date of his claim.  He was also granted 
service connection for peripheral neuropathy, as secondary to 
his diabetes mellitus, as a separate disability for each 
upper and each lower extremity.  This included 20 percent 
evaluations for each lower extremity and 10 percent 
evaluations for each upper extremity.  

The veteran expressed disagreement with the 20 percent 
evaluation for his diabetes mellitus.  He reported that he 
would provide evidence that he required insulin for control 
of his diabetes, that he had a restricted diet and that he 
was regulated in his activities.

Evidence of record indicates that the veteran suffered a 
stroke in June 2007 and required inpatient treatment.  The 
veteran submitted four pages of Home Care Instructions in 
support of his claim in March 2008.  The instructions were 
dated in December 2007 and appear to be related to the 
veteran's release from the hospital after his stroke.  The 
instructions do indicate the veteran was to engage in 
activities as tolerated and to use a walker.  A diabetic diet 
was prescribed.  

The veteran testified at a Travel Board hearing in September 
2008.  He testified that he received treatment for his 
diabetes for 12 years from two physicians.  He testified 
regarding his Insulin medications and a recent change in that 
regard.  He also said he had been on a restricted diet for 
approximately five years.  He thought this occurred about the 
time his neuropathy was diagnosed.  The veteran had a 
statement from M. Brodkey, M.D., dated in September 2008, 
that addressed his need for insulin, and restricted diet.  
The statement also said that the veteran had to restrict his 
activities due to his diabetes and neuropathy.  It was 
discussed on the record that the veteran would seek a letter 
from Dr. Brodkey to state when the veteran first had to 
restrict his activities and what activities had to be 
restricted.  They would be provided within 30 days.  The 
veteran testified that his neuropathy is what really 
restricted him.  He said that he was in pain 24 hours a day, 
seven days a week.  

The veteran said he had not been hospitalized because of his 
diabetes.  However, he did identify the time he was seen in 
the emergency room several years earlier.  He also identified 
a second physician that he had seen over the last seven 
months, a Dr. Birmbaum.  He said Dr. Birmbaum would not have 
any records other than the prescribing of insulin.  The 
veteran was given 30 days to obtain the records if he wanted 
to submit them.  

As noted in the Introduction the veteran did not submit any 
additional information and/or evidence beyond the statement 
from Dr. Brodkey.

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is assigned for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for the 
requirements of a 40 percent evaluation and, in addition, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The United States Court of Appeals for Veterans Claims 
(Court), has held that the conjunctive "and" used in 
Diagnostic Code 7913 for the criteria for both the 40 percent 
and 60 percent disability evaluations requires that all 
criteria must be met to establish those ratings.  See Camacho 
v. Nicholson, 21 Vet. App. 360, 366 (2007).

In addition, Note (1) provides that complications of diabetes 
are to be rated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The evidence supports the assignment of a 40 percent 
disability rating for the veteran's service-connected 
diabetes mellitus.  The medical evidence of record shows that 
the veteran's service-connected diabetes mellitus is 
manifested by the need for insulin, restricted diet, and 
regulation of activities.  This is the criteria contemplated 
by a 40 percent rating.  

The veteran testified regarding his limitations, particularly 
because of his diabetic neuropathy.  The home care 
instructions, although partially in effect as a result of a 
stroke, also reflect the veteran's problems with his lower 
extremities from his service-connected diabetic neuropathy 
and that he engage in activities as tolerated and use a 
walker.  In addition, Dr. Brodkey provided a statement that 
the veteran's activities were restricted as a direct result 
of his diabetes and diabetic neuropathy.  Although the 
statement did not go into detail, it is still competent 
evidence for consideration.

The evidence also shows that this level of disability has 
been in effect since the date service connection was granted.  
Accordingly, a disability rating of 40 percent, effective 
October 30, 2006, is granted for the veteran's diabetes 
mellitus.   

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
disability evaluation in excess of 40 percent for the 
veteran's service-connected diabetes mellitus as the veteran 
does not have diabetic complications that would not be 
compensable if separately evaluated.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In addition, the Court issued a decision in March 2006 in the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

In the present case, the RO originally wrote to the veteran 
to provide him with the required notice in November 2006.  
His claim was adjudicated in April 2007.  He was granted 
service connection for his diabetes mellitus at that time.  
The Board notes that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Thus, VA has satisfied its duty to provide notice under 
the law.

All available evidence pertaining to the veteran's claim has 
been obtained.  The veteran provided private treatment 
records from several sources as well as a statement from his 
private physician.  He was afforded VA examinations.  He 
testified at a Travel Board hearing. 

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

The veteran's appeal of the issues of entitlement to service 
connection for a respiratory disorder, back disorder, right 
foot disorder and heart disorder is dismissed.

A disability evaluation of 40 percent is granted for diabetes 
mellitus type 2, effective October 30, 2006, subject to the 
law and regulations governing the payment of monetary awards.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


